Title: From George Washington to the Commissioners for Indian Affairs, 28 May 1779
From: Washington, George
To: Commissioners for Indian Affairs



Gentlemen,
Head Quarters Middle Brook May 28th 1779

I have the honor to inclose you copies of two resolutions of Congress one of the 17th relating to a peace with the indians and another of the 22d relating to an exchange of prisoners.
The former took its rise from information received some time since from General Schuyler of a disposition in the Cayugas and Onondagas to enter into a peace with us—My opinion is, which I communicated to Congress, that it would be good policy the better to ensure the success of our Western operations to detach some of the inferior tribes of the hostile confederacy, while we are vigorously persuing the destruction of the more powerful and implacable. These indeed have not discovered any desire of pacification; but if they had, Considering the temper which has actuated them from the beginning of the war—the mischief they have done, the maxims that govern th[e]ir conduct and the little dependence that is to [be] placed on their engagements, I should esteem it very impolitic to let the great expence incurred in our preparations for chastising them be rendered fruitless, by listening to overtures of peace, which their apprehensions at this juncture might dictate; and which they would certainly violate the first fair opportunity. But as a partial peace with the smaller tribes will serve to distract and intimidate the rest—to weaken their collective opposition and facilitate our main design, it is to be wished the event may take place. I would not however recommend that it should be courted by us; but that the advances on their side should meet with a favourable reception and be turned to the best account. We may possibly engage them in enterprises which will be of advantage as preliminary proofs of their sincerity.
By the latest intelligence it appears that the Cayugas intend to persist in their hostility and to retire to the Seneca castles—but that the Onondagas retain their inclination for peace and have even offered to do something in evedence of its reality—If they could find means by stratagem or force to bring off Brandt or Butler or both, it would be doing us a most important service. I have hinted this to General Clinton through whom I have the intelligence of their offer. It was made under an injunction of secrecy. I think it will be adviseable to conclude a treaty with them on the best terms we can and to endeavour to employ them against their neighbours. If the Cayuga’s give new indications of a peaceful disposition I would encourage it in them also.
With respect to the exchange of prisoners it will be perfectly agreeable to me that any good citizens of ours in their possession should be exchanged for any disaffected inhabitants that the States to which they belong may judge it proper to give in return; and as it is a business interesting to humanity, I make no doubt the Commissioners will pay the most zealous attention to it, and obtain the sense of the States concerned as speedily as possible for the purpose of carrying on the negotiation. I would wish carefully to avoid confounding civil and military prisoners together or giving soldiers for inhabitants, as it leads to pernicious consequences. But I should be glad to have the exchange to comprehend the military as well as the civil, officer for officer of equal rank and private for private; so far as the number of prisoners captured on the frontier in our respective possessions will apply. I request a list of what remains may be transmitted to The Commissary General of Prisoners. With great respect & esteem I have the honor to be Gentlemen Your most Obedt serv.
